Name: Commission Regulation (EC) No 894/2004 of 29 April 2004 fixing the rates of refunds applicable to certain products from the sugar sector exported in the form of goods not covered by Annex I to the Treaty
 Type: Regulation
 Subject Matter: trade policy;  beverages and sugar
 Date Published: nan

 Avis juridique important|32004R0894Commission Regulation (EC) No 894/2004 of 29 April 2004 fixing the rates of refunds applicable to certain products from the sugar sector exported in the form of goods not covered by Annex I to the Treaty Official Journal L 163 , 30/04/2004 P. 0020 - 0022Commission Regulation (EC) No 894/2004of 29 April 2004fixing the rates of refunds applicable to certain products from the sugar sector exported in the form of goods not covered by Annex I to the TreatyTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1260/2001 of 19 June 2001 on the common organisation of the market in sugar(1), and in particular Article 27(5)(a) and (15),Whereas:(1) Article 27(1) and (2) of Regulation (EEC) No 1260/2001 provides that the differences between the prices in international trade for the products listed in Article 1(1)(a), (c), (d), (f), (g) and (h) of that Regulation and prices within the Community may be covered by an export refund where these products are exported in the form of goods listed in Annex V to that Regulation. Commission Regulation (EC) No 1520/2000 of 13 July 2000 laying down common implementing rules for granting export refunds on certain agricultural products exported in the form of goods not covered by Annex I to the Treaty and the criteria for fixing the amount of such refunds(2) specifies the products for which a rate of refund should be fixed, to be applied where these products are exported in the form of goods listed in Annex I to Regulation (EC) No 1260/2001.(2) In accordance with Article 4(1) of Regulation (EC) No 1520/2000, the rate of the refund per 100 kilograms for each of the basic products in question must be fixed for each month.(3) Article 27(3) of Regulation (EC) No 1260/2001 and Article 11 of the Agreement on Agriculture concluded under the Uruguay Round lay down that the export refund for a product contained in a good may not exceed the refund applicable to that product when exported without further processing.(4) The refunds fixed under this Regulation may be fixed in advance as the market situation over the next few months cannot be established at the moment.(5) The commitments entered into with regard to refunds which may be granted for the export of agricultural products contained in goods not covered by Annex I to the Treaty may be jeopardised by the fixing in advance of high refund rates. It is therefore necessary to take precautionary measures in such situations without, however, preventing the conclusion of long-term contracts. The fixing of a specific refund rate for the advance fixing of refunds is a measure which enables these various objectives to be met.(6) Pursuant to Regulations (EC) No 1039/2003(3), (EC) No 1086/2003(4), (EC) No 1087/2003(5), (EC) No 1088/2003(6), (EC) No 1089/2003(7) and (EC) No 1090/2003(8) the Council adopted autonomous and transitional measures concerning the importation of certain processed agricultural products originating in Estonia, Slovenia, Latvia, Lithuania, Slovakia and the Czech Republic and the exportation of certain processed agricultural products to those countries. Those regulations provide that, from 1 July 2003, processed agricultural products not listed in Annex I to the Treaty which are exported to Estonia, Slovenia, Latvia, Lithuania, Slovakia or the Czech Republic, shall not be eligible for export refunds.(7) In accordance with Council Regulation (EC) No 999/2003 of 2 June 2003 adopting autonomous and transitional measures concerning the import of certain processed agricultural products originating in Hungary and the export of certain processed agricultural products to Hungary(9), from 1 July 2003, the goods referred to in its Article 1(2) which are exported to Hungary shall not be eligible for export refunds.(8) In accordance with Council Regulation (EC) No 1890/2003 of 27 October 2003 adopting autonomous and transitional measures concerning the importation of certain processed agricultural products originating in Malta and the exportation of certain processed agricultural products to Malta(10), from 1 November 2003, processed agricultural products not listed in Annex I to the Treaty which are exported to Malta are not eligible for export refunds.(9) With a view to enlargement of the European Union on 1 May 2004, and in order to prevent any abuse through the re-import or re-introduction into the Community of products in receipt of export refunds, the setting of all remaining export refunds has been discontinued in the sugar sector, in relation to the products concerned when exported unprocessed to the acceding States.(10) Therefore, with effect from 7 April 2004 no refund should be set for certain products from the sugar sector exported in the form of goods not covered by Annex I to the Treaty when exported to Cyprus and Poland and for the goods which are not referred to in Article 1(2) of Regulation (EC) No 999/2003 when exported to Hungary.(11) It is necessary to ensure continuity of strict management taking account of expenditure forecasts and funds available in the budget.(12) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar,HAS ADOPTED THIS REGULATION:Article 1The rates of the refunds applicable to the basic products listed in Annex A to Regulation (EC) No 1520/2000 and in Article 1(1) and (2) of Regulation (EC) No 1260/2001, exported in the form of goods listed in Annex V to Regulation (EC) No 1260/2001, are fixed as set out in the Annex to this Regulation.Article 21. Without prejudice to Article 1 and with effect from 1 July 2003 the rates set out in the Annex are not applicable to goods not covered by Annex I to the Treaty when exported to the Czech Republic, Estonia, Latvia, Lithuania, Slovakia or Slovenia nor to the goods referred to in Article 1(2) of Council Regulation (EC) No 999/2003 when exported to Hungary.With effect from 1 November 2003 these rates are not applicable to goods not covered by Annex I to the Treaty when exported to Malta.2. Without prejudice to Article 1 and with effect from 7 April 2004 no rates of refund shall be set in respect of goods not covered by Annex I to the Treaty when exported to Cyprus and Poland nor in respect of goods which are not referred to in Article 1(2) of Regulation (EC) No 999/2003 when exported to Hungary.Article 3This Regulation shall enter into force on 30 April 2004.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 29 April 2004.For the CommissionErkki LiikanenMember of the Commission(1) OJ L 178, 30.6.2001, p. 1. Regulation as last amended by Commission Regulation (EC) No 2196/2003 (OJ L 328, 17.12.2003, p. 17).(2) OJ L 177, 15.7.2000, p. 1. Regulation as last amended by Regulation (EC) No 740/2003 (OJ L 106, 29.4.2003, p. 12).(3) OJ L 151, 19.6.2003, p. 1.(4) OJ L 163, 1.7.2003, p. 1.(5) OJ L 163, 1.7.2003, p. 19.(6) OJ L 163, 1.7.2003, p. 38.(7) OJ L 163, 1.7.2003, p. 56.(8) OJ L 163, 1.7.2003, p. 73.(9) OJ L 146, 13.6.2003, p. 10.(10) OJ L 278, 29.10.2003, p. 1.ANNEXRates of refunds applicable from 30 April 2004 to certain products from the sugar sector exported in the form of goods not covered by Annex I to the Treaty>TABLE>